IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 19, 2011

              STATE OF TENNESSEE v. BARRY D. HARRIS, JR.

             Direct Appeal from the Circuit Court for Williamson County
                        No. ICR124579      Jeff Bivins, Judge


              No. M2010-01466-CCA-R3-CD - Filed November 28, 2011


Defendant-Appellant, Barry D. Harris, Jr., pled guilty in the Circuit Court of Williamson
County to aggravated assault, a Class C felony, unlawful carrying or possession of a weapon,
a Class E felony, and simple possession of a controlled substance, a Class A misdemeanor.
The trial court sentenced Harris as a Range I, standard offender to an effective term of six
years’ imprisonment in the Department of Correction. Harris attempted to reserve a certified
question of law under Rule 37 of the Tennessee Rules of Criminal Procedure, addressing
whether the trial court erred in denying his motion to suppress evidence discovered as a
result of a search of his residence. Because Harris failed to comply with the proper
procedure for reserving such a question, we conclude that we are without jurisdiction to
consider it. Additionally, Harris appeals the length of his sentence, arguing that the sentence
does not conform to the statutory purposes of sentencing. Upon review, we affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed in Part, Judgments of the
                              Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which A LAN E. G LENN and
R OBERT W. W EDEMEYER, JJ., joined.

Sandra L. Wells, Franklin, Tennessee, for the Defendant-Appellant, Barry D. Harris, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; Kim R. Helper, District Attorney General; and Tammy J. Rettig, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

       I. Certified Question. As an initial matter, we must determine whether this appeal
is properly before this Court. Tennessee Rule of Criminal Procedure 37(b)(2)(A)(i) requires
that the judgment or order reserving the certified question of law be filed prior to the notice
of appeal. The record shows that on March 30, 2010, Harris pled guilty to aggravated
assault, unlawful carrying or possession of a weapon, and simple possession. Three
judgment forms reflecting his pleas were filed on June 21, 2010. None of these referenced
a certified question of law. On July 6, 2010, Harris filed a “Motion of Barry D. Harris[, Jr.,]
reserving certified question of law pursueant [sic] to Rule 9(b) [sic] from the order denying
the motion to suppress the search of his pants on constitutional grounds.” In that motion,
Harris requested that the trial court “enter an Order allowing a Certified Question under Rule
9 [sic] to proceed.” On the same day, July 6, 2010, Harris also filed a notice of appeal of the
judgments entered on June 21. On September 30, 2010, an amended judgment was entered
on the conviction for simple possession. In the “Special Conditions” section, the amended
judgment read, “Plea entered with a certified question of law reserved under Rule 37(b) of
the Rules of Criminal Procedure. See Exhibit 1 attached hereto.” That exhibit stated, “The
defendant enters the pleas[1] pursuant to Rule 37 (d) [sic] of the Tennessee Rules of Criminal
Procedure . . . .” and further outlined the certified questions to be presented.

        In State v. Pendergrass, 937 S.W.2d 834 (Tenn. 1996), the Tennessee Supreme Court
considered a case very similar to this appeal and dismissed the case based on a failure to
properly reserve the question before filing notice of appeal. In Pendergrass, the defendant
entered guilty pleas to several offenses, and defense counsel informed the trial court that he
would be filing a Rule 37 appeal on behalf of his client. Id. at 835. The defendant’s January
15, 1993 judgment forms regarding his guilty pleas failed to reference a certified question
of law dispositive of the case. Id. On February 12, 1993, the defendant filed his notice of
appeal. Id. On February 19, 1993, the trial court entered an order “purporting to note the
appeal of a certified question of law.” Id. The Tennessee Supreme Court concluded that
since the notice of appeal had been filed, the trial court was without jurisdiction to later enter
an order purporting to amend the judgment:

        As a general rule, a trial court’s judgment becomes final thirty days after its
        entry unless a timely notice of appeal or a specified post-trial motion is filed.
        Tenn. R. App. P. 4(a) and (c); State v. Moore, 814 S.W.2d 381, 382 (Tenn.
        Crim. App. 1991). The jurisdiction of the Court of Criminal Appeals attaches
        upon the filing of the notice of appeal and, therefore, the trial court loses
        jurisdiction. State v. Peak, 823 S.W.2d 228, 229 (Tenn. Crim. App. 1991);
        compare Spence v. Allstate Ins. Co., 883 S.W.2d 586, 596 (Tenn. 1994). Once
        the trial court loses jurisdiction, it generally has no power to amend its
        judgment. Moore, 814 S.W.2d at 382. Indeed, it is well-settled that a


        1
         Although Harris uses the plural “pleas,” the issue raised in the certified question appears relevant
to only the plea for simple possession based on the marijuana located in Harris’ pants. Additionally, an
amended judgment was filed only on the simple possession conviction.

                                                    -2-
       judgment beyond the jurisdiction of a court is void. Brown v. Brown, 198
Tenn. 600, 281 S.W.2d 492, 497 (1955).

937 S.W.2d at 837. In Pendergrass, the Tennessee Supreme Court stated that the February
19, 1993 order failed to satisfy the requirements under State v. Preston, 759 S.W.2d 647, 650
(Tenn. 1988). Pendergrass, 937 S.W.2d at 837-38; see Preston, 759 S.W.2d at 650 (Tenn.
1988) (delineating the several requirements for properly reserving a certified question of law,
including that “the final order or judgment from which the time begins to run to pursue a
T.R.A.P. 3 appeal must contain a statement of the dispositive certified question of law
reserved by defendant for appellate review”). The court ultimately concluded, “The attempt
at compliance [with the entry of the February 19, 1993 order] was too late, as the trial court
lost jurisdiction on February 12, 1993, when the defendant filed the notice of appeal.” Id.
at 837-38; see also State v. Irwin, 962 S.W.2d 477, 479 (Tenn. 1998) (concluding that an
order setting out the certified question of law which was entered after the filing of the notice
of appeal failed to comply with Preston and Rule 37).

       Under State v. Pendergrass, this appeal must be dismissed. The judgments in this case
do not reference a certified question of law. On July 6, 2010, the same day Harris attempted
to amend the judgments to reflect the certified question, he filed his notice of appeal with this
Court. An amended judgment reserving the certified question of law was filed on September
30, 2010. Because the notice of appeal was filed prior to the amended judgment, the trial
court no longer had jurisdiction to amend the judgment. See Pendergrass, 937 S.W.2d at
837; see also State v. Frank Randall Snowden, No. W2005-01851-CCA-R3-CD, 2006 WL
1303946, at *2 (Tenn. Crim. App., at Jackson, May 11, 2006) (stating that “the attempt to
cure the defect in the judgment with a supplemental order was a nullity” because the order
was filed after the notice of appeal, and the trial court no longer had jurisdiction), no perm.
to appeal filed. Accordingly, this Court is without jurisdiction to consider this matter, and
the appeal of the trial court’s denial of the motion to suppress is dismissed.

        II. Sentencing. Harris appeals the length of sentence that the trial court imposed.
He argues that, “by imposing the maximum sentence for [Harris’] offender range, the trial
court failed to adhere to the[] overriding purposes of the sentencing statutes, thereby abusing
its discretion.” The State asserts that Harris “has waived this issue by failing to include a
transcript of the guilty plea hearing or the presentence report.” Alternatively, the State
argues that the trial court considered the sentencing principles and guidelines and therefore
properly sentenced Harris. We agree with the State.

        Although we are without the benefit of the guilty plea transcript in the record, the
presentence report shows that Harris entered an “open plea” to all counts in the indictment,
except count three, the reckless endangerment, which was dismissed. The presentence
report further provided that “all aspects of sentencing will be determined by the court at the

                                               -3-
sentencing hearing.”2 The facts giving rise to the instant case, as presented at the motion to
suppress, show that around midnight on June 15, 2009, Detective Chad Black of the Franklin
Police Department was called to investigate a shooting on Natchez Street in Franklin,
Tennessee. Detective Black interviewed the victim of the shooting, Milton Britton, who
explained that he had been in an argument with some people on Acton Street regarding gang
activity. Britton left the area on foot, and several minutes later, someone “jumped out of a
vehicle and tried to shoot him with a shotgun.”

       Detective Black eventually determined that Britton had approached a group of people,
including Harris, and offered to sell a car stereo for ten dollars. After some negotiating,
Harris bought the stereo for five dollars. Harris and his sister then realized that the stereo had
been stolen out of her car. Detective Black located Harris, who provided a statement of
admission to the shooting, and took him into custody.

       At the sentencing hearing, the State entered the presentence report, without objection
from Harris, as exhibit 1. The report reflects Harris’ criminal history which consisted of the
following convictions: introduction of contraband into a penal facility, possession of
marijuana for resale, driving on a suspended license, and attempted auto burglary. In
October 2005, his probation for the attempted auto burglary was revoked and he was ordered
to serve a four-year sentence.

        Detective Chad Black corroborated his motion to suppress testimony and stated that
the area where the shooting occurred was “very populated”, with small homes that were
“close together.” Detective Black interviewed Harris’ sister, who confirmed that the stereo
recovered from the incident belonged to her. Detective Black also confirmed that Harris
claimed responsibility for the instant shooting. Harris told Black that Britton approached him
trying to sell a car stereo. Harris bought it, and he and his sister soon realized that the stereo
had been stolen from her car. Harris became angry, retrieved a shotgun, got into a car with
others, and drove to Natchez Street. After Harris located Britton, he got out of the car and
discharged his weapon in the direction of Britton, intending to scare Britton.

       The State entered as exhibit 5 certified copies of judgment forms reflecting Harris’
convictions for the introduction of contraband into a penal institution and the possession of
marijuana for resale. As exhibit 6, the State entered certified copies of an agreed order
placing Harris on a probationary bond before the offense date of the current crimes and a
motion to revoke Harris’ bond.




        2
       The presentence report also reflects that Harris had two pending probation violations, case numbers
I-CR123831 and I-CR073567-B, scheduled to be heard on the same day as his sentencing hearing.

                                                   -4-
        Harris testified and explained the events leading up to the shooting. He said that he
was at his house with some friends when Britton, whom Harris knew as his sister-in-law’s
uncle, repeatedly came to his house asking for drugs. Harris told him that he did not sell
drugs and explained that Britton was “disrespecting my kids that was out there.” Britton
came to Harris’ house again and Harris bought a CD player for ten dollars. Harris testified
that while he was installing it, his sister arrived. She jokingly, at first, suggested that the CD
player was hers, and then she and Harris realized the CD player did in fact belong to her.
Harris confirmed that he then located Britton and ran after him. He retrieved a gun and fired
it in the air.

       Harris explained that he took the weapon with him when he left to search for Britton
only because he had been intending to take it to his mother’s house. His “stepson had
messed with the gun” when it was in his house, so he wanted to “get [it] away from [his]
kids” and “was taking the gun to my momma house anyway.” He said that it “so happened
that night it was all in the same route.” Harris said that when he shot the gun, Britton was
already out of sight, having run behind a house. He testified that Britton and the people with
him in the car were the only people present nearby at the time he fired the weapon. Harris
helped the police find the shotgun he used, despite having some difficulty convincing his
family to give officers the gun.

       Harris confirmed that he was a former gang member. Prior to his arrest in the instant
case, Harris worked for three years detailing cars at Miles Auto Store. He said that he had
three children, all three years of age. He paid child support for all three of them and he was
in arrears by $5,000. He explained, “That was just to start from when I found out they was
mine until I got put on probation. . . . I was paying – they was taking it out of my check
where I was working at.” He testified that he also helped care for his fiancée’s six children.

         Harris confirmed that he was on probation at the time he committed the current
offenses. He said that he had been reporting on time and passing his drug screens. Harris
testified that the drugs found at his residence when he was arrested belonged to a friend. He
said, “So I admitted to taking the drugs, but I really I had stopped marijuana. I been doing
drug screens [ever] since ‘08.” Harris said that if he were to be sentenced to probation for
these offenses, he would live in Davidson County “to get [his] family away from the
environment” in Williamson County. When asked if there was anything else he would like
to tell the court, he said:

               I mean I apologize for what I did and everything to Milton Britton, and
       I know what I did was stupid and it was dumb. And, you know, after sitting
       in jail a year you realize that, you know, you losing everything else so, you
       know, and really I wasn’t a bad person out there. Like I said, I worked every
       day, took care of my family and that’s what I did, you know. This little

                                               -5-
       incident right – I don’t have charges of me going out there shooting at people
       and trying to kill people. That’s not me. That ain’t what I do. I had a drug
       problem and I have came and cleared myself from that drug program, you
       know, so, you know, I’m at – really, this whole situation I’m in court going for
       now, that’s not me. I don’t do stuff like that . . . . But I ended up doing it, it
       was stupid.

             At the time that I did it I was looking at protecting my family, keep him
       from coming back to my house. I thought if I shoot a warning shot in the air,
       he won’t come back to my house. . . . [B]ut it was stupid for me doing it
       anyway. I should have left it alone. He wasn’t coming back to the house . .
       . anyway . . . .

       Melissa Morton, Harris’ fiancée, testified that she had been with Harris for about three
and a half years. She had six children, and Harris helped her with their care. She moved
from Franklin to Nashville and said that Harris would live with her in Nashville if he were
to be released. Morton testified consistently with Harris’ testimony concerning the events
leading up to the shooting on Natchez Street. Morton visited Harris in jail, and believed that
he had changed. He began attending church and Morton had obtained the necessary
paperwork for him to apply to “auto diesel college.”

       At the end of the sentencing hearing, the trial court declined to sentence Harris as a
multiple offender due to the State’s failure to provide Harris with the required notice. It then
considered the presentence report, the testimony presented at the hearing, the statutory
sentencing principles, and the enhancement and mitigating factors. The trial court found that
three enhancement factors applied to Harris’ case: (1) he had a criminal history beyond that
necessary to establish the appropriate range, (10) he showed a lack of hesitation in
committing a crime when the risk to human life was high, and (13) he was on probation at
the time of the offense. See T.C.A. § 40-35-114(1), (10), (13)(C). The court stated that it
placed “significant weight” on the first factor, the defendant’s criminal history. Regarding
the second factor, a lack of hesitation when there was a high risk to human life, the court
found that Harris fired a weapon “in a city street in a densely inhabited area.” It applied this
factor only to the conviction for aggravated assault, and it “place[d] little weight on this
enhancement factor.” The court stated that it placed “significant weight” on the third factor,
that Harris committed the offenses while on probation.

        In mitigation, the trial court found one factor: (10) Harris helped the police locate
property involved in the crime. See T.C.A. § 40-35-113(10). The court said that it “place[d]
little weight on that factor.” The court refused to find other mitigating factors advanced by
the defense based on its finding that Harris’ testimony lacked credibility.



                                              -6-
       The trial court next considered the guidelines under Tennessee Code Annotated
section 40-35-103. Although the court said it was a “close call,” the court did not find that
confinement was necessary to protect society from Harris based on a long criminal history.
See T.C.A. § 40-35-103(1)(A). The court found that the offense was “very serious” and
confinement was necessary to avoid depreciating the seriousness of the offense. See T.C.A.
§ 40-35-103(1)(B). The court found that measures less restrictive than confinement had
frequently or recently been applied unsuccessfully to Harris. See T.C.A. § 40-35-103(1)(C).
The court summarized the evidence in this regard, stating that Harris was on probation when
he committed the current offenses, he violated probation in 2005, and he violated probation
while a juvenile. The court considered Harris’ potential for rehabilitation. See T.C.A. § 40-
35-103(5). The court noted Harris’ lack of credibility and his repeated references to the
offense as “this little incident.” It also noted the presentence report’s assessment of Harris
as being “high risk in need.” The court found that these demonstrated a lack of substantial
likelihood of rehabilitation.

       Based on these considerations, the trial court sentenced Harris as a Range I standard
offender to six years for aggravated assault, two years for unlawful carrying of a weapon, and
eleven months and twenty-nine days for simple possession, all of which was ordered to be
served concurrently. The court sentenced Harris to confinement, finding that the
“consideration of . . . alternative sentencing is more than sufficiently overcome.”

       Harris filed a timely notice of appeal, contesting the length of the sentence the trial
court imposed.

       Analysis. On appeal, we must review issues regarding the length and manner of
service of a sentence de novo with a presumption that the trial court’s determinations are
correct. T.C.A. § 40-35-401(d) (2006). Nevertheless, “the presumption of correctness which
accompanies the trial court’s action is conditioned upon the affirmative showing in the record
that the trial court considered the sentencing principles and all relevant facts and
circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). The defendant has the
burden of showing the impropriety of the sentence. T.C.A. § 40-35-401(d) (2006),
Sentencing Commission Comments. The Tennessee Supreme Court has additionally held
that “[a]n appellate court is . . . bound by a trial court’s decision as to the length of the
sentence imposed so long as it is imposed in a manner consistent with the purposes and
principles set out in sections -102 and -103 of the Sentencing Act.” State v. Carter, 254
S.W.3d 335, 346 (Tenn. 2008). Because the trial court in this case properly considered the
sentencing principles and all relevant facts and circumstances, our review is de novo with a
presumption of correctness. See Ashby, 823 S.W.2d at 169.

         Harris was sentenced as a Range I standard offender to six years for aggravated
assault, a Class C felony, which carries a sentence of three to six years. See T.C.A. § 39-13-

                                             -7-
102(e)(1); T.C.A. § 40-35-112(a)(3). For the unlawful carrying or possession of a weapon,
a Class E felony, punishable by one to two years, the trial court imposed a sentence of two
years. See T.C.A. § 39-17-1307(b)(2); T.C.A. § 40-35-112(a)(5). For the simple possession
of marijuana, a Class A misdemeanor, punishable by up to eleven months and twenty-nine
days, the trial court imposed a sentence of eleven months and twenty-nine days. See T.C.A.
§ 39-17-418(c); T.C.A. § 40-35-111(e)(1). All of these sentences were ordered to be served
concurrently to each other, but consecutively to Harris’ two probation violations. Harris’
argument pertaining to sentencing is limited, and does not explain in what way the trial court
abused its discretion by imposing the effective six-year sentence. Upon our review, the trial
court’s imposition of an effective six-year sentence on the facts and circumstances of this
case is not excessive and was in accordance with the purposes set forth in the Sentencing
Reform Act. The record amply supports the trial court’s decisions on these matters, and we
find no error. Accordingly, Harris’ effective six-year sentence in the Tennessee Department
of Correction is affirmed.

                                      CONCLUSION

        Upon review, we are without jurisdiction to consider Harris’ certified question of law,
and it is therefore dismissed. We affirm the sentencing judgments of the trial court.


                                                    ___________________________________
                                                    CAMILLE R. McMULLEN, JUDGE




                                              -8-